Title: To George Washington from Thomas Walker, 24 July 1758
From: Walker, Thomas
To: Washington, George



Dear Sr,
Fort Lowdon July the 24 1758.

I have the Pleasure of congratulating you on being Elected by a great majority of the freholders of Frederick.

I am at present very Ill with the Rhumatism in my knees which with the different contradictory orders from Mr Hoops puts me much to it, how to act and indeed almost determins me not to be concernd further than I have already engaged, of which I will write you more fulley when oppertunity Permits. I am Sr your Humble Servt

Thos Walker


P:S. I propose to send the next Convoy on the 14 of next month & hope for some waggons down from you & a Guard.

